
	

114 HR 544 IH: Slain Officer Family Support Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 544
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Jeffries (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To accelerate the income tax benefits for charitable cash contributions for the relief of the
			 families of New York Police Department Detectives Wenjian Liu and Rafael
			 Ramos, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Slain Officer Family Support Act of 2015. 2.Acceleration of income tax benefits for charitable cash contributions for relief of the families of New York Police Department Detectives Wenjian Liu and Rafael Ramos (a)In generalFor purposes of section 170 of the Internal Revenue Code of 1986 a taxpayer may treat any contribution described in subsection (b) made between January 1, 2015, and April 15, 2015, as if such contribution was made on December 31, 2014, and not in 2015.
 (b)Contribution describedA contribution is described in this subsection if such contribution is a cash contribution made for the relief of the families of slain New York Police Department Detectives Wenjian Liu and Rafael Ramos, for which a charitable contribution deduction is allowable under section 170 of the Internal Revenue Code of 1986.
 (c)RecordkeepingIn the case of a contribution described in subsection (b), a telephone bill showing the name of the donee organization, the date of the contribution, and the amount of the contribution shall be treated as meeting the recordkeeping requirements of section 170(f)(17) of the Internal Revenue Code of 1986.
 (d)Clarification that contribution will not fail To qualify as a charitable contributionA cash contribution made for the relief of the families of slain New York Police Department Detectives Wenjian Liu and Rafael Ramos shall not fail to be treated as a charitable contribution for purposes of section 170 of the Internal Revenue Code of 1986 and subsection (b) of this section merely because such contribution is for the exclusive benefit of such families. The preceding sentence shall apply to contributions made on or after December 20, 2014.
			
